Citation Nr: 0002005	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
other than dorsolumbar scoliosis, claimed as low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
November 1993.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1994 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In April 1997, 
the Board denied the veteran's claims for entitlement to 
service connection for dorsolumbar scoliosis and low back 
pain. 

Subsequent to the April 1997 Board action, the veteran filed 
an appeal with the United States Court of Veterans Appeals 
(Court), now known as the United States Court of Appeals for 
Veterans Claims.  In a March 1998 Order, the Court vacated 
the part of the Board decision that denied service connection 
for low back pain and remanded that matter to the Board, 
pursuant to a March 1998 Joint Motion for Partial Remand and 
for Stay of Further Proceedings (Joint Motion for Remand).  
The Court also dismissed the issue of entitlement to service 
connection for dorsolumbar scoliosis, as the veteran withdrew 
that issue from appellate consideration. 

Pursuant to the March 1998 Order, the Board remanded the 
remaining issue on appeal to the RO for further development 
in July 1998.  


REMAND

As stated above, pursuant to the 1998 Court Order and the 
1998 Joint Motion for Remand, the case was remanded by the 
Board in July 1998 for a VA examination to determine whether 
his complaints of inservice low back pain represent an 
independent disorder or are associated with his diagnosed 
dorsolumbar scoliosis.  The July 1998 remand notes that 
"congenital or developmental defects [such as scoliosis] 
could be subject to superimposed disease or injury and that 
any disability resulting from a superimposed disease or 
injury could be service-connected."  The Board accordingly 
remanded the case to the RO for a new VA examination.

Pursuant to the July 1998 Remand, the veteran was afforded a 
VA examination.  An April 1999 VA examination report 
indicates evidence of pain on motion that the examiner opined 
was "most likely" due to degenerative joint disease 
secondary to his scoliotic deformity.  No other back 
disability was found.  However, an August 1999 addendum to 
the April 1999 examination report states that "mild 
spondylosis [was] noted and --- canal stenosis, and neural 
foraminal narrowing."  However, a contradictory July 1999 x-
ray report indicates an impression of "mild spondylosis with 
no evidence of canal stenosis or neural foraminal 
narrowing."  

In addition to the apparent inconsistency between the July 
1999 x-ray and the August 1999 addendum, an opinion to the 
relationship between the additional disabilities noted in the 
August 1999 addendum and the veteran's active service was not 
provided as requested in the prior remand.  The July 1998 
remand asked that if the veteran's low back pain was shown to 
be a manifestation of a separate disability, the VA examiner 
was to "provide an opinion as to the relationship, if any, 
between that separate disability and service." (Emphasis in 
original)  Such opinion was not rendered for the disabilities 
listed in the August 1999 addendum.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, it is imperative 
that the Board again remand the case to the RO for further 
action as set forth below. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the April 1999 
VA examination along with the August 1999 
addendum to the author of the reports and 
ask that the examiner provide an opinion 
as to whether the veteran's spondylosis, 
canal stenosis, or neural foraminal 
narrowing are etiologically related to 
his active military service.  With 
respect to each disability noted on the 
addendum, the examiner should identify 
whether it is "unlikely," "as likely 
as not," or "likely" that the 
disability began or increased in severity 
during the veteran's active military 
service.

2.  Should the original examiner be 
unavailable to offer an opinion as 
requested above, a qualified VA medical 
expert should by asked to review the 
veteran's claims folder with particular 
attention given to the April 1999 
examination report along with the August 
1999 addendum.  With respect to each 
disability noted on the addendum, the 
medial expert should identify whether it 
is "unlikely," "as likely as not," or 
"likely" that the disability began or 
increased in severity during veteran's 
active military service.  

3.  If the medical expert is unable to 
provide an opinion as requested above, 
the veteran should be afforded a new VA 
spine examination with an appropriate 
medical expert to determine whether his 
low back pain represents a disability 
independent from his scoliosis or is 
associated with his diagnosed dorsolumbar 
scoliosis. The veteran's claims folder is 
to be made available to the examiner for 
his or her review prior to this 
examination.  The examiner should provide 
an opinion as to the etiology of any low 
back disability, other than scoliosis, 
found on examination.  With respect to 
each low back disability found, the 
medial expert should identify whether it 
is "unlikely," "as likely as not," or 
"likely" that the disability began or 
increased in severity during the 
veteran's active military service. The RO 
should also advise the veteran that 
failure to comply with the development 
requested herein, without good cause 
shown, may result in adverse action with 
regard to his claim, to include the 
denial thereof.

4. The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in remand status. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The RO should 
also advise him that failure to comply 
with the development requested herein, 
without good cause shown, may result in 
adverse action with regard to his claim, 
to include the denial thereof.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




